Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Northcore secures Cdn $6.0 million equity commitment (TSX: NTI; OTCBB: NTLNF) TORONTO, June 16 /CNW/ - Northcore Technologies Inc. (TSX: NTI; OTCBB: NTLNF), a global provider of asset management technology solutions, is pleased to announce that it has entered into an agreement with GEM Global Yield Fund Limited ("GEM") for a Cdn $6.0 million equity line of credit. Funds raised will be used for the enhancement of existing and development of new product lines within the Company's Working Capital Engine(TM). According to the terms of the agreement, GEM has agreed to provide the Company with up to Cdn $6.0 million in the form of an equity line of credit.
